Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2009

Michelle Galvani v. Comm of PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4674




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Michelle Galvani v. Comm of PA" (2009). 2009 Decisions. Paper 1379.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1379


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 08-4674
                                ___________

                           MICHELLE GALVANI
                                  v.

COMMONWEALTH OF PENNSYLVANIA; DISTRICT COURT ADMINISTRATION
 FOR YORK COUNTY; STEVEN M. CARR; CHARLES M. WILLIAMS; NANCY
               WILLIAMS; GEORGE SWARTZ, Esq.

        Michelle Galvani; A.W. and E.J. (Pursuant to F.R.A.P. 12(a)),
                                Appellants
                 ____________________________________

              On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                       (D.C. Civil Action No. 08-00393)
              District Judge: Honorable Christopher C. Conner
                ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                April 13, 2009
      Before: FISHER, JORDAN and VAN ANTWERPEN, Circuit Judges

                        (Opinion filed: May 11, 2009)
                               ___________

                                 OPINION
                                ___________
PER CURIAM

       Michelle Galvani appeals from an order of the United States District Court for the

Middle District of Pennsylvania dismissing her claims arising out of a child custody

matter. We will affirm.

       On March 3, 2008, Galvani filed a complaint against the Commonwealth of

Pennsylvania, District Court Administration of York County (“DCA York”), Steven M.

Carr, Charles Williams, Nancy Williams and George Swartz, Esq., alleging that

defendants unlawfully seized her children, A.W. and E.J., from her in violation of the

Fourth and Fourteenth Amendments of the U.S. Constitution and state law.1 Galvani

asserted claims under 42 U.S.C. §§ 1983, 1985, 1986, the Pennsylvania Constitution and

Pennsylvania tort law. Defendants moved to dismiss the complaint for failure to state a

claim, and the District Court granted the motions. Galvani timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291. We review orders granting a motion

to dismiss de novo. Phillips v. County of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008).

       Galvani alleges that on January 8, 2008, defendant Carr, a conciliator at the DCA

York, “seized” her children at a custody conciliation conference. Thereafter, an interim

order issued granting the Williamses shared custody of their grandchildren. However,

Galvani asserts that there was no evidence of abuse or harm to her children, and that the

interim order issued without a hearing and without an opportunity for Galvani to rebut the



  1
   Galvani subsequently filed an amended complaint on April 2, 2008.

                                             2
accusations against her. Galvani alleges that a “pretrial conference” was held on March

6, 2008, before Judge Maria Musti Cook. Immediately prior to the conference, the

Williamses submitted a new petition alleging that Galvani provided her children with

inadequate living arrangements. Her attorney, Swartz, told her not to worry because new

petitions were customary in such circumstances. Galvani alleges that no party presented

any factual evidence regarding her alleged unfitness as a parent. Galvani asserts that no

testimony was taken, no record maintained, she had no representation and that no trial or

hearing was ever held–either before or after her children were seized. Galvani further

asserts that her parental rights have not been terminated, and there has been no finding

that she is an unfit parent. The pretrial conference resulted in an “Order of detention”

authorizing the Williamses to care for Galvani’s children. According to the order issued

after the pretrial conference, a trial was scheduled for May 2008.2 (See Cmnwlth.’s Mot.

to Dismiss, Ex. A.) In March 2008, Galvani filed this lawsuit.

       The District Court correctly determined that the Commonwealth and the DCA

York enjoy Eleventh Amendment immunity from suit in federal court. See Lombardo v.

Pennsylvania, 540 F.3d 190, 194-95 (3d Cir. 2008). Noting that Pennsylvania has not

waived this immunity from suit in federal court and that Congress, in enacting §§ 1983

and 1985(3), has not sought to abrogate this immunity through its enforcement power


  2
    On a motion to dismiss, we may consider the facts alleged in the complaint as well as
“matters of public record, orders, exhibits attached to the complaint, and items appearing
in the record of the case.” See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d
1380, 1384-85 n.2 (3d Cir. 1994).

                                             3
pursuant to § 5 of the Fourteenth Amendment, the District Court properly concluded that

Galvani’s claims against these defendants must fail. See Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 66 (1989).3

       Defendant Carr is also immune pursuant to the doctrine of quasi-judicial

immunity. Galvani asserts that Carr is an attorney and custody conciliator working for

the DCA York. Under the York County Rules of Civil Procedure, a custody conciliator

assists the family court in conducting a conciliation conference shortly after a complaint

is filed. York R. Civ. P. 1915(3)(b)(1). The conciliator has authority to address interim

orders, the appointment of counsel for the child, the allocation of costs, and any issues

approved by the court. York R. Civ. P. 1915.3(b)(7)(a)-(i). As court-appointed officers,

custody conciliators perform quasi-judicial functions and exercise the kind of discretion

protected by judicial immunity. See Butz v. Economou, 438 U.S. 478, 512 (1978)

(holding that officials who perform quasi-judicial functions in administrative agency

adjudications are entitled to the same immunities afforded to judges at common law);

Hughes v. Long, 242 F.3d 121, 126 (3d Cir. 2001). Accordingly, Galvani’s claims

against Carr were properly dismissed.

       Galvani’s remaining federal claims also fail because neither Swartz nor the

Williamses are “person[s] acting under color of state law” for the purposes of § 1983.



  3
   This conclusion also applies to Galvani’s claim under § 1986 because such a claim
cannot succeed unless predicated on a valid § 1985 claim. See Rogin v. Bensalem Twp.,
616 F.2d 680, 696 (3d Cir. 1980).

                                             4
Finally, the District Court did not abuse its discretion in refusing to exercise supplemental

jurisdiction over Galvani’s state law claims once it had dismissed the claims over which it

had original jurisdiction. See Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172, 175, 181

(3d Cir. 1999).4

       For the aforementioned reasons, we will affirm the order of the District Court. We

agree with the District Court that Galvani’s claims involving child custody issues are

appropriately addressed by the state courts, not federal courts. In light of our disposition,

Galvani’s motions to compel and motion for trial are denied.




  4
    The District Court observed that Galvani could pursue her state law claims against
some of the defendants in state court, but it did not grant Galvani leave to amend her
complaint to assert federal constitutional claims. We believe this was proper because
amendment of the complaint to state constitutional claims against the named defendants –
all either immune or not state actors – would have been futile. Phillips, 515 F.3d at 236.
Notably, in her memoranda in opposition to defendants’ motions to dismiss in the District
Court, Galvani identified no other defendants that she would name if granted leave to
amend.

                                              5